Case 1:19-cv-04977-JPC Document 52-5 Filed 09/12/19 Page 1 of 5




                    EXHIBIT 5
Case 1:19-cv-04977-JPC Document 52-5 Filed 09/12/19 Page 2 of 5
 Case 1:07-cv-10972-LAP Document 10-2 Filed 02/15/08 Page 1 of 4
Case 1:19-cv-04977-JPC Document 52-5 Filed 09/12/19 Page 3 of 5
 Case 1:07-cv-10972-LAP Document 10-2 Filed 02/15/08 Page 2 of 4
Case 1:19-cv-04977-JPC Document 52-5 Filed 09/12/19 Page 4 of 5
 Case 1:07-cv-10972-LAP Document 10-2 Filed 02/15/08 Page 3 of 4
Case 1:19-cv-04977-JPC Document 52-5 Filed 09/12/19 Page 5 of 5
 Case 1:07-cv-10972-LAP Document 10-2 Filed 02/15/08 Page 4 of 4




           REDACTED


         REDACTED
